Citation Nr: 0024629	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-00 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel







INTRODUCTION

The veteran had active military service from September 1968 
to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an September 1998 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), and entitlement to a rating in excess of 40 
percent for service-connected residuals, cervical spine 
discectomy with fusion, C-5,C-6 and C-7.  A notice of 
disagreement was received only as to the denial of the claim 
for PTSD, and the increased rating claim is therefore not 
before the Board at this time.  See 38 C.F.R. §§  20.200, 
20.202 (1999).

In December 1998, the veteran indicated on his appeal form 
(VA Form 9) that he desired a hearing before a hearing 
officer at the Regional Office.  However, in the hearing 
presentation, dated in October 1999, the request for a 
hearing was withdrawn.  See 38 C.F.R. § 20.702(e) (1999).  
Accordingly, the Board will proceed without further delay.

In a February 1999 statement on the veteran's behalf and in 
the April 2000 presentation by the veteran's representative , 
the issue of service connection for dementia, Alzheimer's 
type, was raised.  Additionally, a claim for special monthly 
pension based on the need for regular aid and attendance is 
pending before the RO.  The attention of the RO is directed 
to these issues for RO for appropriate action.


FINDING OF FACT

The appellant does not have PTSD attributable to military 
service or to any incident of active duty.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the claims files contain a 
report from Child and Family Psychological Services (CFPS), 
dated in November 1996, which contains an Axis I diagnoses of 
dementia, Alzheimer's type, with early onset and depressed 
mood, and PTSD.  When read in context, the examiner appears 
to have linked the veteran's PTSD diagnosis to his claims of 
stressors encountered during service.  The Board finds that 
this report is sufficient to constitute medical evidence of a 
diagnosis of PTSD, and a nexus to active duty, such that the 
veteran's claim for PTSD is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The Board further notes that in an 
authorization (VA Form 21-4142), received in April 1999, the 
veteran reported that he had received treatment for memory 
loss and depression from Claude Werth, psychologist, between 
August and December of 1996.  That same month, the RO sent an 
authorization for release of records to Dr. Werth.  The RO 
also requested the veteran's assistance in obtaining these 
records in an April 1999 letter.  However, there is no record 
of a response from Dr. Werth.  Under the circumstances, the 
Board finds all relevant facts have been properly developed.  
No further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. § 
5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999). 

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

A review of the veteran's written statements shows that he 
argues that he has PTSD as a result of stressors encountered 
during his service in Vietnam.

Despite the indications of PTSD, discussed below, which are 
sufficient to well ground the claim, the Board finds that the 
evidence does not show that the veteran has PTSD.  In 
particular, the post-service medical evidence includes a VA 
PTSD examination report, dated in July 1998, which contains 
Axis I diagnoses of dementia not otherwise specified, rule 
out dementia of the Alzheimer's type with early onset, with 
depressed mood.  The report shows that on examination, the 
veteran was often aphasic.  He was unable to give the year, 
date or place, his year of birth or the phone number, the 
road he lived on, the city he lived in, or his two 
grandchildren's names.  He was not able to provide any useful 
details as to his stressors, and he answered many questions 
"I just can't tell you" or "I can't remember."  
Psychomotor activity was decreased.  Judgment was poor due to 
cognitive deficits.  The examiner indicated that the veteran 
was demented.  The examiner further stated that he could not 
evaluate the veteran for PTSD due to his memory problems and 
inability to express himself.  This examination report is 
also remarkable for a history noting that the veteran had 
never received counseling or therapy services.  This report 
is the most recent in the claims file, and was based on a 
review of the veteran's C-file.  

The other relevant medical evidence includes a VA outpatient 
treatment report, dated in June 1979, which shows that the 
veteran stated that he had a six to seven month history of 
depression, with intermittent sleep disturbance, occasional 
thoughts of suicide (with no plans or intent), hopelessness, 
decreased energy, crying spells, and about a seven-pound 
weight loss.  He reported that he was concerned about his 
finances and his job.  The impression was acute depression, 
with a primary affective disorder.  The veteran did not 
mention Vietnam, and there is no indication of such symptoms 
as flashbacks, nightmares or avoidance.  He was prescribed 
Tofranil.  A VA outpatient treatment report, dated in July 
1979, shows that the veteran received follow-up treatment 
about two weeks later, and that he reported he was feeling 
subjectively better since his last visit.  He reported that 
he was no longer having sleep disturbance, a sense of 
hopelessness, or crying spells.  He stated that he was 
nervous around crowds and about not finding a job, and that 
he was concerned about his finances.  The examiner noted that 
his response to medication suggested manic-depressive 
illness, depressive type.  A report from Allen A. Allmon, 
M.D., dated in October 1987, indicates that he provided 
inpatient treatment at a hospital for psychiatric symptoms.  
The admitting diagnosis was acute agitated depression.  The 
(final) Axis I diagnosis was major depression with 
melancholia without suicidal ideations, and there was an Axis 
II diagnosis of passive aggressive personality.  A VA spine 
examination report, dated in July 1998, shows that the 
veteran's diagnoses included dementia.  A VA examination for 
housebound status or permanent need for regular aid and 
attendance, dated in June 1999, contains a diagnosis of 
Alzheimer's.  

The Board finds that the aforementioned medical evidence 
shows that the veteran does not have PTSD.  This evidence 
shows that he received episodic treatments for depression in 
1979 and 1987, and that he currently suffers from dementia 
associated with Alzheimer's disease.  

In reaching this decision, the Board has considered the 
notations of PTSD as found in the November 1996 CFPS report, 
as well as notations pertaining to PTSD in VA outpatient 
treatment reports, dated in November 1998.  However, the 
Board initially notes that the probative value of the PTSD 
diagnosis in the CFPS report is weakened by the fact that it 
is not shown to have been based on a review of the veteran's 
C-file.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  In addition, it 
appears that the appellant's wife told the examiner that the 
veteran had been diagnosed with PTSD by VA physicians in 
1992, despite the fact that there is no such diagnosis of 
PTSD contained in the claims file.  It was also reported that 
the veteran had never received counseling or therapy services 
(the November 1998 VA PTSD examination report contains the 
same statement).  There were no accompanying findings to 
support a conclusion that PTSD presently exists, and the 
diagnosis lacks other indicia of reliability, such as being 
based on psychological testing, extended observation for PTSD 
symptomatology, or a rationalized explanation.  Based on the 
foregoing, the CFPS PTSD diagnosis appears to be " by 
history," and to be no more than a reiteration of lay 
history.  See McQueen v. West, 13 Vet. App. 237 (1999).  In 
this regard, the Board parenthetically notes that the CFPS 
report shows that the veteran's memory, language and 
cognitive functioning were tested and found to have severe 
deficits, and the findings were suggestive of organic 
impairment (e.g., dementia of the Alzheimer's type, with 
early onset).  Finally, with regard to the November 1998 VA 
outpatient treatment reports, these reports note that the 
veteran "was barely able to communicate."  To the extent 
that it may be argued that they represent persuasive evidence 
showing that the veteran had PTSD, these reports lack any of 
the previously discussed indicia of reliability, and when 
read in context, they appear to be no more than "by 
history."  McQueen.  The Board therefore finds that the 
probative value of the evidence indicating that the veteran 
has PTSD is outweighed by the contrary evidence of record, 
which shows that the veteran does not have PTSD.  As the 
preponderance of the evidence is against the claim that the 
veteran has PTSD, the veteran's claim for service connection 
for PTSD fails on the basis that all elements required for 
such a showing have not been met.  Accordingly, service 
connection for PTSD must be denied.

The Board has considered the written testimony of the 
veteran, and his wife.  The Board points out that although 
the veteran's arguments and reported symptoms, and his wife's 
statements, have been noted, the issues in this case 
ultimately rest upon interpretations of medical evidence and 
conclusions as to the veteran's correct diagnosis.  The 
veteran and his wife, as lay persons untrained in the fields 
of medicine and/or psychiatry, are not competent to offer 
such opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
Board has determined that service connection for PTSD is not 
warranted.  To that extent, the contentions of the veteran 
and his wife to the contrary are unsupported by persuasive 
evidence. 

The Board has considered the article submitted by the 
veteran, received in June 1999, concerning a study of the 
relationship between PTSD and the size of a part of the brain 
(the hippocampus) as carried out on 14 veterans.  The study 
suggests that veterans with a relatively small hippocampus 
may be more prone to PTSD.  However, the veteran was not a 
part of the study, he is not shown to have an unusual 
hippocampus in any way, shape or form, and the Board is 
unable to find any basis upon which to conclude that this 
article is probative evidence showing that this veteran has 
PTSD.  See e.g., Sacks v. West, 11 Vet. App. 314 (1998) 
(journal or treatise evidence insufficient to establish a 
well grounded claim where, standing alone, it does not 
discuss generic relationships with a "degree of certainty" 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts rather 
than on unsubstantiated medical opinion).

As a final matter, the Board acknowledges that the claims 
files includes records which indicate that the veteran has 
been receiving benefits from the Social Security 
Administration, as well as treatment from Boone Hospital, and 
that these records are not associated with the claims files.  
However, the Board has determined that this claim may be 
fully and fairly adjudicated without obtaining the veteran's 
records from either SSA or Boone Hospital.  The veteran's 
claim has been denied because the preponderance of the 
evidence does not show that he has PTSD.  In this case, both 
the CFPS report and the November 1998 VA PTSD examination 
report show that it was stated that the veteran had never 
received counseling or therapy services.  In addition, a VA 
spine examination report, dated in July 1998, shows that the 
veteran reported that he was on experimental medication for 
dementia, and that he was receiving SSA benefits due to his 
neck and back problems.  Therefore, there is no indication 
that the Boone Hospital records, or the SSA records, contain 
information relevant to this issue, and the veteran has not 
identified either the SSA records or the Boone Hospital 
records as pertinent to his claim.  See e.g., VA Form 21-
4141, received in March 1999.  Therefore, the Board has 
determined that securing the SSA and Boone Hospital records 
would not add pertinent evidence, and the Board's duty to 
assist is not triggered because such a duty is "limited to 
(securing) specifically identified documents that, by their 
description would be facially relevant and material to the 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant' s claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

